DETAILED ACTION
Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I.	Claims 1-9 are drawn to a color photoresist composition comprising phthalocyanine compound dye of formula 1 such as bis-phthalocyanine compound dye. 


II.	Claims 10-19 are drawn to a color photoresist composition comprising phthalocyanine compound dye.


3.	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:	
The basis for holding lack of unity between Group I-II is as follows. The technical features are common to claims 1, and 10 such as a pigment dispersion, a binder resin, a sandwich type phthalocyanine compound dye, a photoinitiator;  a photoresist solvent, and an additive all taught by Li et al. (US Pub. No. 2010/0159371A1, hereinafter “”371”) in view of Yamamoto et al. (US Pat. No.5,110,916 , hereinafter “”916”).”371 teaches a pigment photoresist comprising the pigment dispersion solution, wherein the pigment photoresist further comprises an alkali-soluble resin, a monomer, a photo initiator and an additive (Page 2, Claim 8), wherein the pigment dispersion solution comprising a colored pigment, a dispersant, a binder resin and a 
However, “916 teaches lanthanide series-bisphthalocyanine complex compounds (Col. 3, lines 11-25; Col. 4, lines 45-60 expected to generate excellent electrochemical characteristics such as electrochromism etc., wherein said compounds comprise chemically and thermally stable side chains effective for the development of functional film due to the generation of solubility and liquid crystallization in a solvent (Col. 1, lines 5-15). 
In an analogous art of a color photoresist composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the colored pigment in the photoresist composition by “371, so as to include a phthalocyanine compound dye as taught by “916, and would have been motivated to do so with reasonable expectation that this would result in providing to generate excellent electrochemical characteristics such as electrochromism etc., wherein said compounds comprise chemically and thermally stable side chains effective for the development of functional film due to the generation of solubility and liquid crystallization in a solvent as suggested by “916 (Col. 1, lines 5-15). Since the limitation of claims 1, and 10  fail to define a contribution over “371 in view of “916, they fail to constitute a special technical feature and hence there is lack of unity between the cited claims.   
Therefore there is not a special technical feature present which links the claims as defined by PCT Rule 13.2. Accordingly, claims 1, and 10 are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. 

EQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

4.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Rong Yang on 03/12/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571)270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/12/2021